389 U.S. 308 (1967)
UNITED STATES
v.
PENN-OLIN CHEMICAL CO. ET AL.
No. 26.
Supreme Court of United States.
Argued December 7, 1967.
Decided December 11, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE.
Edwin M. Zimmerman argued the cause for the United States. With him on the briefs were Solicitor General Griswold, Assistant Attorney General Turner, Ralph S. Spritzer, Daniel M. Friedman and Richard A. Posner.
Albert R. Connelly and H. Francis DeLone argued the cause for appellees. With them on the brief were William S. Potter, John W. Barnum and Eugene P. Souther.
PER CURIAM.
The judgment of the United States District Court for the District of Delaware is affirmed by an equally divided Court.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.